— In an action for divorce, the plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Westchester County, dated November 13, 1978, as (1) denied her requests for exclusive possession of the marital home, an order of protection and an interim counsel fee, and (2) awarded her only $300 per week as temporary alimony. Order modified, by deleting therefrom the provision which awarded plaintiff $300 per week as temporary alimony, and substituting therefor a provision awarding plaintiff $500 per week as temporary alimony. As so modified, order affirmed insofar as appealed from, with $50 costs and disbursements to plaintiff. The temporary alimony was inadequate to the extent indicated herein. Mollen, P. J., Hopkins, Rabin and Martuscello, JJ., concur.